 1

 2

 3

 4

 5

 6                            IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8    JARNAIL SINGH, et al.,                       CASE NO. 1:17-cv-01426-LJO-SAB

 9                       Plaintiffs,               ORDER RE STIPULATION FOR EXTENSION
                                                   OF DEADLINE PENDING EXECUTION OF
10             v.                                  SETTLEMENT AGREEMENT
11    UNITED STATES OF AMERICA,
                                                   (ECF No. 25)
12                       Defendant.
                                                   DEADLINE: May 31, 2019
13

14
              Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that dispositional
15
     documents and dismissal with prejudice shall be filed on or before May 31, 2019.
16

17   IT IS SO ORDERED.
18
     Dated:     May 20, 2019
19                                                   UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                     1
